214 U.S. 498 (1909)
FIDELITY & CASUALTY COMPANY OF NEW YORK
v.
SOUTHERN RAILWAY NEWS COMPANY.
No. 165.
Supreme Court of United States.
Argued April 20, 1909.
Decided April 26, 1909.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
Mr. William H. Field for plaintiff in error.
Mr. Charles F. Taylor for defendant in error.
*499 Per Curiam:
Writ of error dismissed for want of jurisdiction. Central Land Company v. Laidley, 159 U.S. 103; Sayward v. Denny, 158 U.S. 180; Bacon v. Texas, 163 U.S. 207; Burt v. Smith, 203 U.S. 135; Barrington v. Missouri, 205 U.S. 485; Tracy v. Ginzberg, 205 U.S. 170; Thompson v. Kentucky, 209 U.S. 430.